Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner notes that NPL document 4 on the IDS filed on 11/24/2019 the written opinion for PCT/ JP2018/018928 was not included with the IDS. It appears applicant included the wrong document the written opinion for PCT/ JP2017/018928 instead. Examiner has included a copy of the written opinion for PCT/JP2018/018928 with this action. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

JP 2011-022805 (cited in the IDS) discloses  
An image processing device for generating a combined image by combining one base image and at least one reference image other than the base image that have been acquired time-sequentially (see paragraph 7), comprising: 

circuitry configured to: calculate a degree of alignment of each pixel of the reference image with respect to each pixel of the base image by using at least one projection conversion matrix (see paragraph 7 variation amount is calculated for each pixel  based on a projection matrix);
 and generate the combined image by converting the reference image on the basis of the calculated degree of alignment and by combining the converted reference image with the 
and calculate the at least one projection conversion matrix by using the displacement of the other feature regions and the result of the classifying the other feature regions, wherein in the classifying the other feature regions, the circuitry is configured to: calculate an evaluation score of each of the plurality of feature regions (see paragraph 13 most matching features is used based on smallest difference are used for the projection matrix);



Dahi US 2013/0135445 discloses 

wherein in the calculating of the degree of alignment, the circuitry is configured to: 
calculate a displacement of each of a plurality of corresponding feature regions between the reference image and the base image (see pargrpah 92 note displacement of objects (feature regions) is determined ); 
classify, as at least one set, other feature regions excluding, from the plurality of feature regions, an abnormal feature region having the displacement that shows a different tendency from the displacement of the other feature regions ( see paragraph 92 objects with different disparity are classified as moving); 

The prior art of record does not expressly disclose and determine the abnormal region on the basis of the calculated evaluation score, and wherein in the calculating the evaluation score, the circuitry is configured to: calculate, as the evaluation score, the difference value 
and apply filter processing to the calculated evaluation score.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669